 


110 HRES 1051 EH: Congratulating James Madison University in Harrisonburg, Virginia, for 100 years of service and leadership to the United States.
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1051 
In the House of Representatives, U. S.,

June 23, 2008
 
RESOLUTION 
Congratulating James Madison University in Harrisonburg, Virginia, for 100 years of service and leadership to the United States. 
 
 
Whereas on March 14, 1908, Virginia Governor Claude A. Swanson signed into law legislation for the establishment of the new State Normal and Industrial School for Women; 
Whereas in 1938, the institution was renamed Madison College in honor of the Nation’s fourth president, James Madison; 
Whereas in 1966, the Virginia General Assembly approved full coeducational status for the college, and men were enrolled as resident students for the first time; 
Whereas James Madison University (JMU) enrolls nearly 17,000 students and employs 3,000 full-time and part-time faculty and staff; 
Whereas in 2007, the US News and World Report ranked JMU as the top public, master’s level university in the South for the 17th time; 
Whereas also in 2007, the US News and World Report noted JMU’s graduation rate, at 80 percent, was the highest among all public and private schools in the South; 
Whereas JMU has been led by presidents Julian Ashby Burruss, Doctor Samuel Page Duke, Doctor G. Tyler Miller, Doctor Ronald E. Carrier, and Doctor Linwood H. Rose; 
Whereas JMU offers 106 degree programs, including 68 undergraduate programs, 30 graduate programs, 2 education specialist programs, and 6 doctoral programs; and 
Whereas JMU has conferred more than 98,000 degrees: Now, therefore, be it  
 
That the House of Representatives congratulates James Madison University for 100 years of leadership and service to the Harrisonburg/Rockingham County region, the Commonwealth of Virginia, and the Nation. 
 
Lorraine C. Miller,Clerk.
